Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in responsive to amendment filed on 11/15/21. Claims 31, 33, 37-41, 43 and 47-50 are pending. Claims   

Response to Amendment
Claims 31, 41 and 50 are amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/4/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

In the event dependent claims are rejected over secondary references without setting forth a separate rationale to combine, the limitations were determined to set forth additional details of an element present in the respective independent claim and rationale for combining the cited teaching with the primary reference mirrors the rationale(s) set forth in the respective independent claim.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 31, 33, 37, 40, 41, 43, 47, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Dahan et al. (US 9,609,128) in view of Ferguson et al. (US 8,588,733), in further view of Nokhoudian et al. (2015/0358794 A1).

With regard to claim 31, Dahan discloses a method for managing emergency communications by an emergency management system (EMS) (PSAP gateway 104), the method comprising:
a) receiving an emergency alert associated with a communication device (PSAP gateway receives a first message from M2M device 110)(7:12–13), wherein the emergency alert comprises emergency information comprising location information associated with the communication device (information regarding the location of the M2M device may be provided to the gateway as part of the emergency alert or as a supplemental message)( 10:36–11:3; 5:20–25); 
b) based at least in part on the location information, determining a first emergency dispatch center (EDC) to respond to the emergency alert (destination, such as a PSAP, may be determined based on a location of the M2M device)(10:36–48), wherein the communication device is located within the jurisdiction of the first EDC based on the location information (location of the M2M device is used to determine the appropriate PSAP to receive the alert)(10:36–48); 

d) collecting additional information associated with the communication device or a user of the communication device during the first communication session (PSAP may collect additional information, such as the identity of nearby devices or the temperature, from the M2M device as part of the emergency alert)(10:54–66);
f) establishing a second communication session with a second EDC and transmitting the emergency information and the additional information (the additional information may be provided to the recipient after collection)(10:62–11:3) associated with the communication device or a user of the communication device collected during the first communication session to both the first EDC and the second EDC (multiple PSAPs may be notified when appropriate)(10:42–51), wherein the emergency information comprises location information (location information may be transmitted as part of the emergency alert or as a supplemental message)( 10:54–66; 5:20–25). 
However, Dahan doesn’t explicitly disclose to specifically disclose receiving updated location information corresponding to the communication device or based at least in part on the updated location information, determining the second EDC to respond to the emergency alert, wherein the communication device is located within the jurisdiction of the second EDC and located outside the jurisdiction of the first EDC based on the updated location information, and transmitting the updated location information to the first EDC and the second EDC.
In an analogous art, Ferguson discloses a similar system for communicating emergency messages from wireless devices (Abstract).  Ferguson teaches receiving updated location information from a communication device (wireless devices may transit ongoing location information)(13:21–27) and determining a second EDC to respond to the emergency 
While Ferguson does not explicitly state the updated location information is transmitted to the first EDC and the second EDC, Ferguson does disclose “notify[ing]” each EDC (22:57–62; 13:21–26) and providing location information “on an ongoing basis.”  Additionally, Dahan discloses including location information as part of the alerts provided to EDCs of each relevant jurisdiction (Dahan; 10:36-65).  One of ordinary skill in the art would have recognized the advantages of including the updated location information in the notifications sent to each jurisdiction, such as ensuring all relevant jurisdictions are aware of the current location of the wireless device, allowing prior jurisdictions to consider the emergency resolved if appropriate and informing the new jurisdiction of an emergency that has recently moved into that jurisdiction.  Therefore, the collective disclosure of Dahan and Ferguson would have taught and/or suggested to one of ordinary skill in the art to include the updated location information in the alerts sent to each EDC. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention receiving updated location information from the communication device or based at least in part on the updated location information, determining the second EDC to respond to the emergency alert, wherein the communication device is located within the jurisdiction of the second EDC based on the updated location information, and transmitting the updated location information to the first EDC and the second EDC in order to inform all relevant EDCs when the communication device moves into a different jurisdiction than 
However, Dahan- Ferguson doesn’t explicitly disclose establishing a first communication session with the first EDC and transmitting the emergency information to the first EDC, wherein the first communication session is saved with a user identifier in a searchable database; establishing a second communication session with the second EDC based on the user identifier saved in the searchable database.
In an analogous art, Nokhoudian discloses establishing a first communication session with the first EDC and transmitting the emergency information to the first EDC, wherein the first communication session is saved with a user identifier in a searchable database (person in crisis 12 utilizing his or her wireless device to initiate a request for aid.  The request will be sent to the server 16 (first communication i.e.request, server store the person in crisis 12 information and their notifications contacts) and then on to the group of primary responders 22 and the group of secondary responders 24.  A message which is preferably a text message will also be sent to any selected personal contact(s) 18 on the list of personal contact information.  Once a personal contact 18 receives the message, he or she will be provided with a link to the server 16.  If the personal contact 18 utilizes the link, he or she will be provided with information pertaining to the person-in-crisis emergency situation, Once the group of primary responders 22 (first communication) receives the request for aid, any individual primary responder who is willing and capable of providing aid will respond.  The server system will note that and will supply the person in crisis with pertinent data, about the responder, such as their name, their feedback rating on the system, relevant skills and abilities, estimated time of arrival to the person in crisis 12, and any other information that is necessary or important for the particular emergency situation; When a user presses the emergency alert button, the application sends the emergency response request to the server 16.  It also sends the requests via a short message service (SMS) to the person in crisis personal contact list. The server's script receives the request containing the user's identification number (server stores user information) and the type of help request (criminal, medical or rescue) ) (Nokhoudian, ¶ [0067-0073]); establishing a second communication session with the second EDC based on the user identifier saved in the searchable database (Once the group of secondary responders 24 (second communication i.e. receives the alert from the server 12 which stores the person in crisis 12 information) receives the request for aid, any individual secondary responder 24 who is capable of providing aid, and is willing to provide aid will be noted and the system will send the responder's pertinent data, such as their name, their feedback rating on the system, any relevant skills/abilities they have, the estimated time of arrival to the person in crisis, and any other information that is necessary or important for the particular emergency situation.  As with group of primary responders, the group of secondary responders can also include a sub-group that consists of multiple (at least two) individuals who together respond to the request for aid.; When a user presses the emergency alert button, the application sends the emergency response request to the server 16.  It also sends the requests via a short message service (SMS) to the person in crisis personal contact list. The server's script receives the request containing the user's identification number (server stores user information) and the type of help request (criminal, medical or rescue)) (Nokhoudian, ¶ [0067-0073]) and transmitting the emergency information (As with group of primary responders, the group of secondary responders can also include a sub-group that consists of multiple (at least two) individuals who together respond to the request for aid. Once the primary responder(s) 22 and/or secondary responder(s) 24 arrive at the person in crisis 12 whatever type of aid is necessary is provided.) (Nokhoudian, ¶ [0067-0073]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to implement Nokhoudian’s teachings into Dahan- Ferguson’s teaching of establishing a first communication session with the first EDC and transmitting the emergency information to the first EDC, wherein the first communication session is saved with a user identifier in a searchable database; establishing a second communication session with the second EDC based on the user identifier saved in the searchable database. This combination allows The system improves response time and provides coverage by providing a community based distributed information and communication system to assist in an event of an emergency in an effective manner.

With regard to claim 33, Dahan further discloses a) periodically receiving updated emergency information from the communication device (PSAP may receive multiple alerts from an M2M device and may also request/receive additional information from the M2M device)(10:7–11; 10:58–66); 
b) transmitting the updated emergency information to the first EDC after establishing the first communication session (connection is established with the determined PSAP to transmit the consolidated alert or additional information)(10:42–11:1); and 


The Examiner supplies the same rationale for the combination of references Dahan- Ferguson - Nokhoudian as in Claim 31 above.

With regard to claim 37, Dahan further discloses the first and second communication sessions comprise a plurality of transport layer sessions (multiple transport layer sessions may be used to transport alerts of differing priorities; e.g., sessions having differing transmission rates)(12:3–13).

With regard to claim 40, Dahan further discloses forwarding the emergency alert to the second EDC (multiple PSAPs may be notified when appropriate)(10:42–51).

Claims 41, 43, 47 and 50 are rejected under the same rationale as claims 31, 33, and 37, since they recite substantially identical subject matter. Any differences between the claims do not result in patentably distinct claims and all of the limitations are explicitly or inherently taught by the above cited art.

Claims 38 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Dahan in view of Ferguson, in further view of Nokhoudian et al. (2015/0358794 A1) further in view of Brabec et al. (US 7,409,428).

With regard to claim 38, while the system disclosed by Dahan-Ferguson-Nokhoudian shows substantial features of the claimed invention (discussed above), it fails to specifically disclose the plurality of transport layer sessions includes at least one voice-exclusive transport layer session and at least one data-exclusive transport layer session.
Brabec discloses a similar system for providing emergency communications via a network (4:27–36).  Brabec teaches establishing a plurality of transport layer sessions includes at least one voice-exclusive transport layer session and at least one data-exclusive transport layer session for emergency communications (5:37–62).  This would have been an advantageous addition to the system disclosed by Dahan and Ferguson since it would have provided separation of data and voice communications, providing redundant communication methods and preventing data communications and voice communications from interfering with each other.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of transport layer sessions includes at least one voice-exclusive transport layer session and at least one data-exclusive transport layer session to provide redundant communication methods and prevent interference between voice and data communications. 

Claim 48 is rejected under the same rationale as claim 38, since they recite substantially identical subject matter. Any differences between the claims do not result in patentably distinct claims and all of the limitations are explicitly or inherently taught by the above cited art.
	
Claims 39 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Dahan in view of Ferguson, in further view of Nokhoudian et al. (2015/0358794 A1) further in view of Finn (US 2015/0365319).

With regard to claim 39, while the system disclosed by Dahan-Ferguson-Nokhoudian shows substantial features of the claimed invention (discussed above), it fails to specifically disclose the plurality of transport layer sessions comprises at least two transport layer sessions that are redundant.
Finn teaches directing flow through a primary session and a secondary session simultaneously when data redundancy is needed as a result of failure of a network device (¶54–55; ¶83). This would have been an advantageous addition to the system disclosed by Dahan and Ferguson since it would have provided protection against failure of network device and ensured packets are delivered when low packet loss is desired (¶47; ¶83).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to direct flow through multiple redundant paths when needed to ensure packets are delivered in the event of a network failure.

Claim 49 is rejected under the same rationale as claim 39, since they recite substantially identical subject matter. Any differences between the claims do not result in patentably distinct claims and all of the limitations are explicitly or inherently taught by the above cited art.



Response to Arguments
Response to 103 rejections applicant’s amendments to the claim change the scope. Therefore, amended claims necessitated new ground(s) of rejections presented in this office action in view of Nokhoudian et al. (2015/0358794 A1), have been introduced to address amended. Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON N STRANGE whose telephone number is (571)272-3959.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                                                                             

1/19/22